                   Case 3:18-cv-01662-SI Document 150 Filed 09/04/19 Page 1 of 1


    



                                                                                                  5HGZRRG6KRUHV3DUNZD\
                                                                                                 5HGZRRG6KRUHV&$
    9,$&0(&)                                                                                             WHO
                                                                                                            ID[
    
                                                                                                               (GZDUG55HLQHV
                                                                                                ISTR
    $XJXVW                                                                       TES D HGZDUGUHLQHV#ZHLOFRP
                                                                                                        IC
                                                                                                            TC

                                                                                        TA




                                                                                                                          O
                                                                                    S




                                                                                                                           U
                                                                                   ED




                                                                                                                            RT
    7KH+RQRUDEOH6XVDQ<,OOVWRQ                                                                           DERED




                                                                               UNIT
                                                                                                O OR
    8QLWHG6WDWHG'LVWULFW&RXUWRIWKH                                               IT IS S
          1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                                                                                                               R NIA
    *ROGHQ*DWH$YHQXH
    6DQ)UDQFLVFR&$                                                                                 ston
                                                                                                           usan Ill




                                                                               NO
                                                                                                 Judge S




                                                                                                                              FO
    




                                                                                RT
    5H Illumina, Inc. v. Natera, Inc. 1'&DOFY6, 




                                                                                                                           LI
                                                                                        ER




                                                                                    H
    




                                                                                                                          A
                                                                                             N                            C
                                                                                                 D
                                                                                                IS T RIC T          OF
    'HDU-XGJH,OOVWRQ
    
    7KH SDUWLHV ZULWH WR UHTXHVW MRLQWO\ WKDW WKH &RXUW UHIHU WKLV PDWWHU WR 0DJLVWUDWH -XGJH &RUOH\ IRU
    VHWWOHPHQW   :H ZLOO FRRUGLQDWH ZLWK -XGJH &RUOH\¶V VFKHGXOH DQG SODQ WR SDUWLFLSDWH LQ D VHWWOHPHQW
    FRQIHUHQFHEHIRUHWKHHQGRIWKH\HDU
    
    :HDUHDYDLODEOHLIWKH&RXUWKDVDQ\IXUWKHUGLUHFWLRQRUZRXOGOLNHWRGLVFXVVWKLVPDWWHUZLWKFRXQVHO
    
    
                                                           5HVSHFWIXOO\6XEPLWWHG
                                                            
                                                           /s/ Edward R. Reines
                                                            (':$5'55(,1(6 %DU1R 
                                                            HGZDUGUHLQHV#ZHLOFRP
                                                            '(5(.&:$/7(5 %DU1R 
                                                            GHUHNZDOWHU#ZHLOFRP
                                                            :(,/*276+$/ 0$1*(6//3
                                                            6LOLFRQ9DOOH\2IILFH
                                                            5HGZRRG6KRUHV3DUNZD\
                                                            5HGZRRG6KRUHV&$
                                                            7HOHSKRQH  
                                                            
                                                            Attorneys for Plaintiff and Counterclaim
                                                            Defendant
                                                            ,//80,1$,1&
    
    FF$OO&RXQVHO E\(&) 
                                                               
    
